t c memo united_states tax_court harold wapnick petitioner v commissioner of internal revenue respondent docket no filed date harold wapnick pro_se monica e koch for respondent memorandum opinion gale judge this matter is presently before the court on respondent's motion for partial summary_judgment in which respondent argues that the conviction of harold wapnick petitioner under section collaterally estops him from disputing that there is an underpayment of income_tax and that section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure some part of the underpayment is due to fraud within the meaning of sec_6653 for each of the and taxable years respondent supports her motion with three exhibits a grand jury indictment of petitioner seth wapnick jon wapnick and steven wolfson a judgment in a criminal case entered against petitioner by the u s district_court for the eastern district of new york and the opinion of the u s court_of_appeals for the second circuit affirming the convictions of petitioner seth wapnick jon wapnick and steven wolfson in the u s district_court for the eastern district of new york petitioner claims that the doctrine_of collateral_estoppel is inapplicable for the and taxable years because the prior proceedings did not determine the amount of underpayment the elements for collateral_estoppel are not otherwise met and the facts support an exception to the applicability of collateral_estoppel thus the court must decide whether petitioner is collaterally estopped from disputing that a portion of the deficiencies in his federal_income_tax for and was due to fraud within the meaning of sec_6653 on account of his criminal conviction under sec_7201 we hold that he is background harold wapnick filed a federal_income_tax return for each of the and taxable years but not for the taxable_year by notice_of_deficiency dated date respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows year year year deficiency dollar_figure deficiency dollar_figure deficiency dollar_figure additions to tax sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure additions to tax sec_6653 sec_6653 b a b b sec_6661 dollar_figure dollar_figure additions to tax sec_6653 b a b b sec_6654 dollar_figure dollar_figure sec_6653 of the interest due on the portion of the underpayment attributable to fraud petitioner petitioned the court to redetermine respondent's determination of deficiencies on date at which time he resided in brooklyn new york respondent's answer included affirmative allegations that petitioner is liable for additions to tax for fraud under sec_6653 and for the taxable_year and under sec_6653 and b for the and taxable years previously petitioner was a defendant in the criminal case of united_states v wapnick docketed in the u s district_court for the eastern district of new york the indictment charged inter alia that petitioner willfully attempted to evade and defeat federal_income_tax due and owing by him for the and taxable years in violation of sec_7201 on date petitioner was convicted of inter alia criminal_tax_evasion under sec_7201 for the and taxable years in the u s district_court for the eastern district of new york petitioner's conviction under sec_7201 was affirmed by the u s court_of_appeals for the second circuit on date petitioner filed a writ of certiorari with the supreme court of the united_states which was denied on date petitioner filed a petition for rehearing with the supreme court of the united_states on date on which there has been no action to date discussion summary_judgment may be granted as to all or any part of the legal issues in dispute if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 90_tc_753 the following principles control in disposing of a motion for summary_judgment under rule b i the moving party must show that there is no dispute as to any material fact and that he is entitled to judgment as a matter of law ii the factual materials and inferences to be drawn from them must be viewed in a light most favorable to the opposing party and iii the opposing party must set forth specific facts to show there is a genuine issue of material fact for trial and cannot rest upon mere allegations or denials 105_tc_141 moreover summary_judgment may be used to establish matters covered by collateral_estoppel id for sec_6653 provides that if any part of an underpayment is due to fraud there shall be an addition to the tax equal to percent of the underpayment for and sec_6653 provides for an addition_to_tax equal to percent of the portion of the underpayment that is attributable to fraud sec_6653 provides that there shall be added to the tax an amount equal to percent of the interest due on the portion of the underpayment attributable to fraud fraud is defined as an intentional wrongdoing with a specific intent to evade a tax believed to be owing 763_f2d_1139 10th cir affg tcmemo_1984_152 respondent has the burden of proving by clear_and_convincing evidence both i an underpayment and ii that some portion of the underpayment is due to fraud sec_7454 rule b 94_tc_654 as noted respondent contends that petitioner's prior criminal conviction under sec_7201 collaterally estops him from denying that there is an underpayment of income_tax for each for and sec_6653 of the and taxable years and that part of such underpayment is due to fraud within the meaning of sec_6653 we agree under the doctrine_of collateral_estoppel a judgment in a prior proceeding precludes litigation in a second proceeding of issues actually litigated and necessary to the outcome of the first proceeding 439_us_322 99_tc_202 a criminal conviction under sec_7201 based upon a charge of willful_attempt_to_evade_tax necessarily involves the ultimate factual determinations necessary for a finding of fraud under sec_6653 namely that part of the underpayment for the taxable_year in issue was due to fraud 43_tc_50 affd 360_f2d_358 4th cir thus petitioner is precluded from disputing that part of the underpayment of his income_tax is due to fraud for purposes of sec_6653 for each of the years in issue many of petitioner's arguments appear to be based on the fact that in the prior criminal proceeding the government did not prove the exact amount of income received by him or the exact amount of tax owed by him a determination of the amount of the underpayment is not an element for a criminal conviction under sec_7201 nor is it a precondition for use of collateral_estoppel on the issue of fraud under sec_6653 further use of the doctrine_of collateral_estoppel to establish fraud will not preclude the taxpayer from litigating the amounts of the deficiencies at issue in this case see eg fitzpatrick v commissioner tcmemo_1995_548 petitioner challenges whether the elements required for application of the doctrine_of collateral_estoppel have been met first petitioner claims that the issues in the criminal proceeding for tax_evasion and the subsequent proceeding for civil tax_fraud are not identical second petitioner claims that the issues material to liability for civil tax_fraud were not actually litigated or actually decided in the criminal proceeding as discussed above it is well settled that a conviction under sec_7201 necessarily involves the ultimate factual determinations necessary for a finding of fraud under sec_6653 amos v commissioner supra pincite therefore the foregoing arguments of petitioner are without merit petitioner also argues that an exception to collateral_estoppel should apply because he did not have a full and fair opportunity to litigate in the prior proceeding in that witnesses necessary to his defense did not appear and his counsel was ineffective these alleged deficiencies are not of the character to warrant an exception to the application of collateral_estoppel see 880_f2d_260 10th cir affg tcmemo_1984_392 91_tc_14 evidence which by due diligence could have been produced in the prior proceeding is considered to have been available at the prior proceeding and therefore will not preclude the application of collateral_estoppel see also schachenmayr v commissioner tcmemo_1991_281 affd without published opinion sub nom h w motel corp v commissioner 979_f2d_846 2d cir furthermore such alleged defects in the prior proceeding are appropriately raised on the appeal of that decision lilley v commissioner tcmemo_1989_602 affd without published opinion 925_f2d_417 3d cir finally petitioner claims that respondent's determinations are precluded because the 6-year period of limitations has run because there is fraud as to the years and resulting from the application of the doctrine_of collateral_estoppel the period of assessment remains open for such years aslam v commissioner tcmemo_1981_159 accordingly based upon the foregoing an appropriate order will be issued
